IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Duquesne,                              :
                       Appellant               :
                                               :
               v.                              :
                                               :   No. 567 C.D. 2020
Teamsters Local Union No. 205                  :   Argued: February 9, 2021


BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE PATRICIA A. McCULLOUGH, Judge (P.)
               HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                            FILED: March 2, 2021


               The City of Duquesne (City) appeals the May 22, 2020 order of the
Court of Common Pleas of Allegheny County (trial court) that denied the City’s
Petition to Vacate an arbitration award entered under the Public Employe Relations
Act (PERA),1 which sustained a grievance filed by the Teamsters Local Union No.
205 (Union) seeking reinstatement of a terminated police secretary Union member.
Upon review, we affirm.
                              I. Background and Procedure
               The basic facts underlying this matter are not in dispute. On March 27,
2018, the City terminated the employment of 40-year clerical employee Lori




      1
          Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §§ 1101.101-1101.2301.
Achtzehn (Achtzehn) after a routine audit of Pennsylvania Justice Network (JNET)2
system use conducted in March 2018 revealed that, during her time as a police
secretary, Achtzehn had conducted multiple prohibited personal searches of various
individuals, including herself, her relatives, and various police officers and
government officials. See Decision of Arbitrator William J. Miller dated June 25,
2019 (Arbitration Award) at 2 & 6-7; Trial Court’s Pennsylvania Rule of Appellate
Procedure 1925(a) Opinion dated August 7, 2020 (Trial Court Opinion) at 2. The
Union filed a grievance on Achtzehn’s behalf claiming that the City lacked just cause
for the termination, and the matter proceeded to arbitration. See Arbitration Award
at 1; Trial Court Opinion at 2.
               On February 29, 2019, a hearing on the grievance was held before
William J. Miller, Jr. (Arbitrator), at which both the City and Achtzehn were
represented by counsel and presented evidence. See Arbitration Award at 1; Trial
Court Opinion at 2. Sergeant Renjienico Manday, the City’s JNET sponsor, testified
and explained that the primary rule of JNET use is that the system is not to be used
for personal, non-criminal justice or non-governmental purposes. See Arbitration
Award at 1. Sergeant Manday testified that, through JNET, Achtzehn had access to
both individuals’ Pennsylvania Department of Transportation (DOT) information
and criminal history records, although Sergeant Manday noted that Achtzehn never
accessed any individual’s criminal history. See id. at 1-2. Sergeant Manday testified


       2
         JNET is an online law enforcement database that contains both individuals’ criminal
history and Pennsylvania Department of Transportation (DOT) information and which law
enforcement officials regularly use as an investigative tool and to otherwise conduct the business
of law enforcement within the Commonwealth. The trial court explained that “JNET is to be used
for law enforcement purposes only. Personal use of JNET is explicitly prohibited.” Trial Court
Opinion at 2. Further, as the trial court observed, “[t]he [JNET] login screen warns users that any
misuse could lead to criminal prosecution.” Id.

                                                2
that Achtzehn had conducted numerous personal non-criminal JNET searches,
including searches of herself, her relatives, police officers, and government officials,
which searches represented violations of the prohibition against personal JNET use.
See id. at 2 & 7. Sergeant Manday explained that he investigated each instance of
alleged improper personal JNET use and interviewed Achtzehn about the same. See
id. at 2.
              Achtzehn also testified before the Arbitrator and admitted to making
the JNET searches uncovered by Sergeant Manday’s audit.3 See Arbitration Award
at 7. Achtzehn contended, however, that she performed the allegedly improper
JNET search, or “lookups,” for legitimate business purposes. See id. at 3-4 & 7.
Achtzehn explained that some of the JNET lookups involved computer problems,
and that the JNET lookups were performed in an effort to determine whether the
problems were caused by computer issues or issues with JNET. See id. at 3. She
explained that, when conducting JNET lookups for these purposes, she used her own
name, or the names of relatives, to avoid violations of employing JNET for non-
governmental purposes. See id. at 3. Achtzehn explained her lookups of City
officials resulted from other, legitimate purposes, such as getting the address of the
incoming mayor, whose address would be needed in any event, or confirming the
addresses of individuals subject to the City’s employment residency requirements.
See id. at 3. Achtzehn also explained that, following her discussions with Sergeant
Manday regarding the instances of her alleged improper instances of JNET use, she
further researched certain JNET lookups and attempted to supplement their


       3
         Achtzehn also admitted that she saw the JNET warning screen that states that personal
use of JNET is prohibited and could result in criminal prosecution each time she logged into the
system. See Arbitration Award at 6-7.

                                               3
discussions with additional information about those items, but that Sergeant Manday
would not accept such supplemental information. See id. at 3.
             Additionally, documentation submitted at the arbitration hearing
illustrated that, as a result of Sergeant Manday’s investigative report on Achtzehn’s
JNET use, the JNET Security Administrator informed the City’s police chief that
Achtzehn’s JNET use violated JNET’s and DOT’s proper use policies.               See
Arbitration Award at 3 & 7. The documentation revealed that, as a consequence of
the allegedly improper use, the JNET Security Administrator recommended that the
City suspend Achtzehn’s JNET access for a period of 60 days, and her access to
DOT’s system for 90 days. See id. at 7.
             Based on this evidence, the Arbitrator found that the City lacked just
cause to terminate Achtzehn’s employment. See Arbitration Award at 9; see also
Trial Court Opinion at 3. While the Arbitrator found that Achtzehn had engaged in
the conduct asserted by the City, and that such conduct was improper, the Arbitrator
found that no evidence existed that showed that Achtzehn was on notice that personal
JNET use could result in discipline or the termination of her employment. See
Arbitration Award at 7-8; see also Trial Court Opinion at 3. Additionally, the
Arbitrator determined that Achtzehn was denied a full and fair investigation into the
alleged violations because she had not been allowed to respond appropriately to each
individual incident of improper JNET use before the report of such violations was
submitted to the JNET system administrators. See Arbitration Award at 7-8; see
also Trial Court Opinion at 3. Ultimately, the Arbitrator granted the grievance and
returned Achtzehn to work with full back pay. See Arbitration Award at 9.
             The City filed a Petition to Vacate Arbitration Award (Petition to
Vacate) in the trial court on July 25, 2019, alleging that the Arbitration Award did


                                          4
not represent a rational interpretation of the parties’ collective bargaining agreement4
(CBA) and further that the Arbitration Award violated public policy. See Petition to
Vacate, Reproduced Record (R.R.) at 3a-31a. The trial court denied the Petition to
Vacate on May 22, 2020. See Order of Court dated May 22, 2020 (Trial Court
Order); Reproduced Record (R.R.) at 85a. The City appealed the Trial Court Order
to this Court.
              In the Trial Court Opinion, the trial court explained that the Arbitration
Award in this matter satisfied the essence test in that the issue presented –
termination for just cause – was within the terms of the CBA, and also that the
Arbitrator’s award flowed logically from the CBA. See Trial Court Opinion at 4-6.
Additionally, the trial court further explained that the Arbitration Award did not
violate a well-defined, dominant public policy. See id. at 6-7.
                                        II. Claims
              On appeal, the City claims that the trial court erred by denying the
Petition to Vacate. Specifically, the City alleges that the Arbitration Award cannot
be rationally derived from the CBA because it imposes a requirement on the City
that does not appear in the CBA: a requirement that the City inform employees that
JNET misuse could result in disciplinary action. See City’s Brief at 4, 8 & 10-12.
The City further claims that the trial court erred by denying the Petition to Vacate
because the Arbitration Award violates a well-defined, dominant public policy
against unauthorized access to individuals’ personally identifiable information. See
id. at 4, 8-9 & 13-17.

       4
         The City and the Union are party to a collective bargaining agreement (CBA) effective
January 1, 2015, through December 31, 2019, that governs the terms of employment between the
City and the Union’s members. See generally CBA; Reproduced Record (R.R.) at 13a-30a; see
also Trial Court Opinion at 1.

                                              5
                                   III. Discussion
                            A. The Essence Test Claim
             Appellate review of a grievance arbitration award is generally
conducted pursuant to the two-part “essence test.” Sch. Dist. of Phila. v. Phila.
Fed’n of Teachers, 164 A.3d 546, 552 (Pa. Cmwlth. 2017). Under the essence test,

             [f]irst, the court shall determine if the issue as properly
             defined is within the terms of the collective bargaining
             agreement. Second, if the issue is embraced by the
             agreement, and thus, appropriately before the arbitrator,
             the arbitrator’s award will be upheld if the arbitrator’s
             interpretation can rationally be derived from the collective
             bargaining agreement. That is to say, a court will only
             vacate an arbitrator’s award where the award indisputably
             and genuinely is without foundation in, or fails to logically
             flow from, the collective bargaining agreement.

State Sys. of Higher Educ. (Cheyney Univ.) v. State Coll. Univ. Pro. Ass’n (PSEA-
NEA), 743 A.2d 405, 413 (Pa. 1999); see also Westmoreland Intermediate Unit # 7
v. Westmoreland Intermediate Unit # 7 Classroom Assistants Educ. Support Pers.
Ass’n, PSEA/NEA, 939 A.2d 855, 863 (Pa. 2007). Thus, “[a]n arbitrator’s award
must be sustained ‘if it is based on anything that can be gleaned as the ‘essence’ of
the [collective bargaining agreement].’” Pa. State Sys. of Higher Educ. v. Ass’n of
Pa. State Coll. & Univ. Faculties, 98 A.3d 5, 14 (Pa. Cmwlth. 2014) (quoting Am.
Fed’n of State, Cnty. & Mun. Emps., Dist. Council 84, AFL–CIO v. City of Beaver
Falls, 459 A.2d 863, 865 (Pa. Cmwlth. 1983)). Further, “[t]he essence test does not
permit this Court to vacate an arbitrator’s award even if we disagree with the
arbitrator’s interpretation of the [collective bargaining agreement].” Am. Fed’n of
State, Cnty., & Mun. Emps., Dist. Council 87 v. Cnty. of Lackawanna, 102 A.3d
1285, 1290 (Pa. Cmwlth. 2014) (citing Cent. Susquehanna Intermediate Unit Educ.
                                          6
Ass’n v. Cent. Susquehanna Intermediate Unit # 16, 459 A.2d 889, 890 (Pa. Cmwlth.
1983)). “The essence test is an exceptionally deferential standard, because binding
arbitration is a highly favored method of dispute resolution.” Dep’t of Corr., State
Corr. Inst. at Forest v. Pa. State Corr. Officers Ass’n, 173 A.3d 854, 858 (Pa.
Cmwlth. 2017) (citing Northumberland Cnty. Comm’rs v. Am. Fed’n of State, Cnty.
& Mun. Emps., AFL–CIO Local 2016, Council 86, 71 A.3d 367, 374 (Pa. Cmwlth.
2013)). The party challenging an arbitration award bears the “burden of proving the
award does not draw its essence from the [collective bargaining agreement].” See
Pa. State Sys. of Higher Educ., 98 A.3d at 14.
             The City contends that the trial court erred and should be reversed
because the Arbitration Award fails to satisfy the essence test. See City’s Brief at 4,
8 & 10-12. Neither party argues that the first prong of the essence test is not met;
both parties agree that Article 11 of the CBA covers the termination of Union
members by the City and allows an arbitrator to reinstate and compensate an
employee who the City unjustly terminated. Therefore, we proceed directly to the
second prong of the essence test – the question of whether the Arbitration Award
can be rationally derived from the CBA.
             The City alleges the Arbitration Award is not rationally derived from
the CBA in that it imposes an additional requirement on the City to inform
employees that JNET misuse could result in disciplinary action, which requirement
does not appear in the CBA. See City’s Brief at 4, 8 & 10-12. We disagree.
             Our Supreme Court has explained the following:

             Under the second prong [of the essence test], we ask
             whether the award itself can rationally be derived from the
             [collective bargaining agreement]. Here, again, we
             emphasize that the parties to a [collective bargaining
             agreement] have agreed to allow the arbitrator to give
                                          7
               meaning to their agreement and fashion appropriate
               remedies for unforeseeable contingencies. The words of
               the [collective bargaining agreement] are not the exclusive
               source of rights and duties. The arbitrator is authorized to
               make findings of fact to inform his interpretation of the
               [collective bargaining agreement].

               Accordingly, even though an arbitrator is not permitted to
               ignore the [collective bargaining agreement’s] plain
               language in fashioning an award, the arbitrator’s
               understanding of the plain language must prevail. A
               reviewing court should not reject an award on the ground
               that the arbitrator misread the contract. The law is clear
               that an arbitrator’s award must draw its essence from the
               [collective bargaining agreement]. It need not [] reflect
               the narrowest possible reading of the [collective
               bargaining agreement’s] plain language. Even if a court’s
               interpretation of the [collective bargaining agreement] is
               entirely different than the arbitrator’s, the award must be
               upheld so long as it rationally derives from the [collective
               bargaining agreement].

Millcreek Twp. Sch. Dist. v. Millcreek Twp. Educ. Support Pers. Ass’n, 210 A.3d
993, 1006 (Pa. 2019) (internal quotation marks and citations omitted).
               Here, Article 11, Section 1 of the CBA states that “[t]he Employer shall
not discharge nor suspend any employee without just cause.” CBA at 7; R.R. at 21a.
The CBA does not, however, define the term “just cause.” Our Supreme Court has
noted that “[b]ecause the concept of just cause, as generally understood,[5] may be

      5
          Our Supreme Court has observed that

               as a general proposition, the concept of just cause as it is used in
               labor relations, is not capable of easy and concrete definition. A just
               cause provision, in its most basic terms, is a negotiated form of
               limited job security that to a degree restricts the employer’s
               otherwise unfettered right to discharge and discipline employees.
               Although there is no exact definition, there is a general consensus as

                                                 8
more than a simple determination of whether the employee engaged in the
misconduct, it [is] for [an] arbitrator to interpret the terms of the collective
bargaining agreement and not the courts.” Off. of Att’y Gen. v. Council 13, Am.
Fed’n of State, Cnty. & Mun. Emps., AFL-CIO, 844 A.2d 1217, 1225 (Pa. 2004).
Therefore, by virtue of his role of resolving disputes arising under the CBA,6 it was
for the Arbitrator to interpret whether there was just cause for discharge in this
particular case. See id. at 1224.
              Here, the Arbitrator found that the City lacked just cause to terminate
Achtzehn where the evidence did not illustrate that the City ever warned Achtzehn
that improper use of the JNET system could result in disciplinary action. See
Arbitration Award at 7-8. Additionally, the Arbitrator noted that Achtzehn received
no discipline prior to the termination at issue in this matter over Achtzehn’s 40 years
of employment with the City. See id. at 6. The Arbitrator also recognized that the
former Chiefs of Police of the City under whom she served for 40 years had
condoned Achtzehn’s prior similar use of the JNET system. See id. at 8. Further,


              to some of the factors that may be considered in determining
              whether there is just cause for discharge or discipline, and in
              evaluating the penalty imposed. Arbitrators have considered such
              factors as, inter alia, whether there was any investigation; post-
              discharge misconduct and pre-discharge misconduct; a grievant’s
              past employment record, length of service, post-discharge
              rehabilitation; and unequal treatment of other employees for similar
              misconduct.

Off. of Att’y Gen. v. Council 13, Am. Fed’n of State, Cnty. & Mun. Emps., AFL-CIO, 844 A.2d
1217, 1224–25 (Pa. 2004) (footnotes omitted).
       6
        Article 10, Section 2 of the CBA outlines the City and the Union’s agreed-upon grievance
procedure and provides that, if the parties cannot arrive at an agreement on disputes by lesser
means outlined by the CBA, then grievances will proceed to binding arbitration. See CBA at 6-7;
R.R. 20a-21a.

                                               9
the Arbitrator observed that, although she was given the opportunity to respond to
the allegations of improper JNET use, Achtzehn was not thereafter allowed to
supplement her explanations or provide the additional information she wished to
proffer regarding the incidents. See id. at 7-8. The Arbitrator’s consideration of
these mitigating circumstances in interpreting the undefined just cause provision of
the CBA was entirely rational. See Off. of the Att’y Gen., 844 A.2d at 1225 (noting
that it was entirely rational for an arbitrator to interpret the undefined just cause
provision of a collective bargaining agreement as permitting consideration of
mitigating circumstances in determining whether an employee was discharged for
just cause). Therefore, the Arbitrator properly considered the lack of prior discipline
of Achtzehn, the lack of the City’s prior warnings, the prior conduct of her superiors,
and Achtzehn’s inability to supplement her responses to the allegations as mitigating
circumstances when determining whether Achtzehn’s JNET lookups represented
just cause under the CBA justifying the penalty of termination imposed by the City.
Accordingly, the Arbitration Award’s determination that the City lacked just cause
in terminating Achtzehn rationally derives from the CBA and satisfies the essence
test. We find no error in the trial court’s denial of the Petition to Vacate on this
ground. See Trial Court Opinion at 6.
                            B. The Public Policy Claim
             In its second claim, the City argues that the trial court erred by denying
the Petition to Vacate because the Arbitration Award violates a well-defined,
dominant public policy against unauthorized access to individuals’ personally
identifiable information. See id. at 4, 8-9 & 13-17. We disagree.
             Even where an arbitration award satisfies the essence test, our Supreme
Court has delineated a discrete exception whereby a reviewing court may still vacate


                                          10
the award if it violates public policy. See Millcreek Twp. Sch. Dist., 210 A.3d at
1007-11; see also Westmoreland, 939 A.2d at 865-66. The application of this public
policy exception requires that “[s]uch public policy . . . must be well-defined,
dominant, and ascertained by reference to the laws and legal precedents and not from
general considerations of supposed public interests.” Westmoreland, 939 A.2d at
866. Unlike the deferential standard of review employed to review determinations
under the essence test, appellate review of the public policy exception “lies in the
proper application of the public policy exception to the essence test. This is a pure
question of law; [the] standard of review is de novo, and [the] scope of review is
plenary.” Phila. Hous. Auth. v. Am. Fed’n of State, Cnty. & Mun. Emps., Dist.
Council 33, Local 934, 52 A.3d 1117, 1121 (Pa. 2012). Further, our Supreme Court
has expressly recognized that

             not only is the public policy exception “exceptionally
             narrow” in its own right, but it is also an exception to the
             essence test, which is itself a narrow exception to the
             doctrine that arbitration awards are final and binding. A
             baseline recognition that the public policy exception is a
             narrow exception to a narrow exception must guide a
             reviewing court’s analysis.

Millcreek Twp. Sch. Dist., 210 A.3d at 1011 (internal citations omitted).
             The Supreme Court has articulated a three-part test to determine the
appropriate application of the public policy exception to the essence test. See
Millcreek Twp. Sch. Dist., 210 A.3d at 1011.

             First, a reviewing court must identify precisely what
             remedy the arbitrator imposed. Next, the court must
             inquire into whether that remedy implicates a public
             policy that is well-defined, dominant, and ascertained by
             reference to the laws and legal precedents and not from
                                         11
             general considerations of supposed public interests.
             Finally, the reviewing court must determine if the
             arbitrator’s award compels the employer to violate the
             implicated policy, given the particular circumstances and
             the factual findings of the arbitrator.

Id. (emphasis, internal citations, and internal quotation marks omitted).          The
Supreme Court further emphasized that “the arbitrator’s interpretation of the contract
controls during this entire analysis, which is only triggered upon the reviewing
court’s determination that the award satisfies the essence test, and should be upheld
absent a clear violation of public policy.” Id. Moreover, “[t]he burden is on the
party that opposes the award to demonstrate that it violates public policy.” Id.
             To make the determination of whether the public policy exception to
the essence test applies to this matter, we review the facts of the case pursuant to the
three-part Millcreek test.


1. The precise remedy imposed by the Arbitrator.
             The precise remedy imposed by the Arbitrator for consideration in this
matter was reinstating Achtzehn to work with full back pay. See Arbitration Award
at 9.


2. Whether the remedy implicates a well-defined, dominant public policy.
             Next, as the party that opposed the Arbitration Award, the City bears
the burden of demonstrating that the Arbitration Award remedy implicates public
policy. See Millcreek Twp. Sch. Dist., 210 A.3d at 1011. As stated supra, in order
for the public policy exception to the essence test to apply, the alleged public policy
involved “must be well-defined, dominant, and ascertained by reference to the laws


                                          12
and legal precedents and not from general considerations of supposed public
interests.” Westmoreland, 939 A.2d at 866.
               The City alleges that a well-defined public policy against the
unauthorized access to personally identifiable information exists and applies to this
matter. See City’s Brief at 13-17. To sustain its burden of establishing the existence
of this policy, the City directs the Court’s attention to our Supreme Court’s decision
in Pennsylvania State Education Association v. Department of Community and
Economic Development, 148 A.3d 142 (Pa. 2016), which acknowledged that Article
I, Section 1 of the Pennsylvania Constitution guarantees a right of informational
privacy,     which      the     Court     noted      consists     of    “the     right     of    the
individual to control access to, or the dissemination of, personal information about
himself or herself.” Id. at 151-58. As further support of the existence of a well-
defined, dominant public policy against unauthorized access to personally
identifiable information, the City also notes multiple federal and state statutes that
restrict and protect access to personal information.7 See City’s Brief at 14-15.
Effectively, the City argues that the Supreme Court’s acknowledgement of a right of
informational privacy, together with the existence of statutes designed to protect
personally identifiable information, evidences a well-defined, dominant public

       7
         The City identifies the following federal statutes as evidencing a well-defined, dominant
public policy against the unauthorized access of personally identifiable information: (1) the federal
Privacy Act of 1974, Act of December, 31, 1974, P.L. 93–579 § 2, Title V, § 552a note, 88 Stat.
1897, 5 U.S.C. § 552a, passed in response to concerns regarding government misuse of personal
information; (2) the Gramm-Leach-Bliley Act, 15 U.S.C. § 6801, which protects individuals’
personal financial information; (3) the Children’s Online Privacy Protection Act, 15 U.S.C. §§
6501-06, which seeks to prevent the personal information of children by online websites; (4) the
Health Insurance Portability and Accountability Act of 1996, Pub. L. No. 104-191, 110 Stat. 1936
(codified as amended in scattered sections of 18, 26, 29, and 42 U.S.C.); and (5) the federal Family
Educational and Privacy Rights Act, 20 U.S.C. § 1232g. See City’s Brief at 14. Additionally, the
City identifies the Pennsylvania Right-to-Know Law, Act of February 14, 2008, P.L. 6, 65 P.S. §
67.708(b)(6)(i), as supportive of the existence of a well-defined, dominant public policy against
the unauthorized access of personally identifiable information. See id. at 14-15.
                                                13
policy against the disclosure of such information. See id. at 13-15. The City further
alleges this policy is reflected in JNET’s privacy policy, which seeks to ensure the
JNET system employs and observes safeguards and sanctions designed to protect
individual privacy, among other protected interests. See id. at 15-16.
             The trial court did not agree, and noted instead that

             [t]he City has failed to meet its burden [to illustrate the
             existence of a well-defined, dominant public policy].
             Specifically, it failed to show how the Arbitrat[ion] Award
             implicates a public policy that is well-defined, dominant,
             and ascertained by reference to the laws and legal
             precedents. [The City] failed to explore the rationale
             behind the JNET policy with broader public concerns
             regarding the right to privacy. Without more, [the City]
             has failed to demonstrate how the [Arbitration] Award
             compels it to violate a public policy.

Trial Court Opinion at 7. As a result of its determination, the trial court concluded
that,

             [g]iven the particular circumstances and the factual
             findings in this matter, no broader privacy concerns were
             implicated by [the City]. Instead, the City asserts only
             general considerations of supposed public interests.
             Therefore, the narrow public policy exception to the
             essence test does not apply to this matter.

Id.
             We do not agree with the trial court’s conclusion. While the City’s
anecdotal references to various statutes that touch on privacy concerns surrounding
individuals’ personal information may not, on their own, adequately evidence the
existence of a well-defined, dominant public policy against the dissemination of
personally identifiable information, our Supreme Court’s acknowledgement of a
                                         14
right of informational privacy does adequately evidence such a public policy. See
Pa. State Educ. Ass’n, 148 A.3d at 151. Additionally, while it argues that the facts
of this matter do not represent a violation of this implicated policy, the Union does
not argue that a public policy against the unauthorized access of personally
identifiable information does not exist, see Union’s Brief at 17-19, and we have little
trouble agreeing that such a well-defined, dominant public policy exists in
Pennsylvania.


3. Whether the Arbitration Award compels violation of a well-defined, dominant
public policy.
             Although a well-defined, dominant public policy against the
unauthorized access of personally identifiable information exists, the Arbitration
Award in this case does not violate such a policy. An arbitrator’s award will be
found in violation of a stated public policy where it makes a mockery of, or causes
an employer to violate, an implicated public policy. See Phila. Hous. Auth., 52 A.3d
at 1125 (finding absurd and a mockery of the dominant public policy against sexual
harassment an award that reinstated, with full back pay, an individual whose
egregious conduct amounted to sexual harassment). The award in this matter does
neither.
             As this Court has explained:

             [C]ourts are to give arbitration awards deference and are
             not to second-guess an arbitrator’s findings of fact or
             interpretations. But these awards are not entitled to a level
             of devotion that makes a mockery of the dominant public
             policy . . . .




                                          15
Neshaminy Sch. Dist. v. Neshaminy Fed’n of Teachers, 171 A.3d 334, 340 (Pa.
Cmwlth. 2017) (internal citations and quotation marks omitted). In evaluating
whether an arbitration award violates a dominant public policy, reviewing courts
consider “both aggravating and mitigating factors in determining whether an award
poses an unacceptable risk that a clear public policy will be undermined if the award
is implemented.” Id. (internal quotation marks and brackets omitted); see also Pa.
State Sys. of Higher Educ., Lock Haven Univ. v. Ass’n of Pa. State Coll. & Univ.
Faculties, 193 A.3d 486, 500 (Pa. Cmwlth. 2018) (same). For example, courts have
vacated arbitration awards pursuant to the public policy exception where, despite
proven explicit and continuous conduct amounting to sexual harassment in
contravention of Pennsylvania’s public policy against such harassment, arbitration
remedies imposed very little punishment. See Neshaminy Sch. Dist., 171 A.3d at
343 (20-day suspension with back pay violated public policy against sexual
harassment); see also Phila. Hous. Auth., 52 A.3d at 1128 (award granting
immediate reinstatement with back pay in the face of “egregious” conduct
amounting to sexual harassment makes a mockery of public policy against sexual
harassment). Given the specific facts and mitigating circumstances of the instant
matter, the Arbitration Award does not make a mockery of the dominant public
policy against the unauthorized access of personally identifiable information.
             The Arbitrator herein reinstated Achtzehn with full back pay. See
Arbitration Award at 9. In fashioning this remedy, the Arbitrator noted that, while
the evidence established that Achtzehn clearly knew that she should not access JNET
for personal reasons, no evidence illustrated that she had been warned that such
access would result in disciplinary actions against her. See Arbitration Award at 7.
Further, the Arbitrator noted that the evidence revealed that Achtzehn had previously


                                         16
performed JNET lookups of the kind for which she was disciplined in this matter
with the permission and approval of prior City Chiefs of Police. See id. at 8.
Additionally, the Arbitrator observed that Achtzehn testified that she had conducted
the lookups sparingly and for business reasons and that, further, she had not been
afforded a full and fair opportunity to explain her actions prior to being disciplined.
See id. at 7-8. Under these circumstances, the Arbitrator’s decision to reinstate
Achtzehn with back pay does not make a mockery of the public policy against
unauthorized access of personally identifiable information, nor does it require the
City to violate the same. Accordingly, the public policy exception to the essence
test does not apply to this matter.
             For the above reasons, we affirm the Trial Court Order denying the
Petition to Vacate.




                                        __________________________________
                                        CHRISTINE FIZZANO CANNON, Judge




                                          17
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Duquesne,                   :
                    Appellant       :
                                    :
           v.                       :
                                    :   No. 567 C.D. 2020
Teamsters Local Union No. 205       :


                                ORDER


           AND NOW, this 2nd day of March, 2021, the May 22, 2020 order of
the Court of Common Pleas of Allegheny County is AFFIRMED.




                                 __________________________________
                                 CHRISTINE FIZZANO CANNON, Judge